UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended: March 31, 2014 OR [_] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from: to . Commission File Number: 001-336180 ULURU Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 41-2118656 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 4452 Beltway Drive Addison, Texas (Address of Principal Executive Offices) (Zip Code) (214) 905-5145 Registrant's Telephone Number, including Area Code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerate filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ As of May 15, 2014, there were 24,338,110 shares of the registrant’s Common Stock, $0.001 par value per share (“Common Stock”), and no shares of Series A Preferred Stock, $0.001 par value per share, issued and outstanding. Explanatory Note We are filing this Amendment No. 1 on Form 10-Q/A (this “Amendment”) to our Quarterly Report on Form 10-Q for the period ended March 31, 2014 (the “Original Report”) as filed with the U.S. Securities and Exchange Commission on May 15, 2014 (a) to correct the Condensed Consolidated Financial Statements that were included in the Original Report, and (b) to modify other Items affected by the correction to the Condensed Consolidated Financial Statements. Background for the Restatement On June 27, 2012, we entered into a Securities Purchase Agreement related to our issuance of a $2,210,000 Secured Convertible Note (the “June 2012 Note”), with Inter-Mountain Capital Corp., a Delaware corporation (“Inter-Mountain”). As part of the June 2012 Note transaction, we received $1,500,000 in the form of six promissory notes in favor of the Company, each in the principal amount of $250,000 (the “Investor Notes”) and each of which became due as the outstanding balance under the June 2012 Note is reduced to certain levels. On January 22, 2014, we provided notice to Inter-Mountain of our election to exercise our rights under the June 2012 Note to offset amounts we owed to Inter-Mountain against amounts Inter-Mountain owed to us under the Investor Notes.As a result of this offset, the amount owed by Inter-Mountain to the Company under the Investor Notes was reduced to zero.As a result of this offset and a subsequent conversion by Inter-Mountain of the remaining balance of the June 2012 Note, the outstanding balance owed by the Company under the June 2012 Note was reduced to zero. In connection with the preparation of our consolidated financial statements for the year ended December 31, 2014, we determined that entries recorded in the Original Report reflecting a gain of $142,703 on the early extinguishment of the June 2012 Note on January 22, 2014 (as reflected in the Condensed Consolidated Statements of Operations), a loss of $410,873 relating to the issuance of common stock for the final conversion of the June 2012 Note that occurred on March 7, 2014 (as reflected in the Condensed Consolidated Balance Sheets and included under the caption “Additional paid-in capital”) and amortization of debt discount of $970 (as reflected in the Condensed Consolidated Statements of Operations and included under the caption “Interest expense”) did not properly take into account the effect of certain allocations of unamortized debt discount.In this Amendment, the Company corrects this error and the financial statement herein reflect a loss of $135,078 on the early extinguishment of June 2012 Note (as reflected in the Condensed Consolidated Statements of Operations), a loss of $234,042 relating to the issuance of common stock for the final conversion of the June 2012 Note (as reflected in the Condensed Consolidated Balance Sheets and included under the caption “Additional paid-in capital”) and amortization of debt discount of $(99,980) (as reflected in the Condensed Consolidated Statements of Operations and included under the caption “Interest expense”).After restatement, total Stockholders’ Equity, as of March 31, 2014, remains unchanged at $3,050,086. Because these revisions are treated as corrections of errors to our prior period financial results, the revisions are considered to be a “restatement” under U.S. generally accepted accounting principles. Accordingly, the revised financial information included in this Amendment has been identified as “restated”. Items Amended in this Amendment In this Amendment, the following Items have been revised in part: · Part I, Item I Financial Statements (including Note 1 - Organization and Basis of Presentation which contains tabular disclosure regarding the restatement). · Part I, Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. · Part I, Item 4. Controls and Procedures. · Part II, Item 6. Exhibits (including currently dated certifications required by Rule 13a-14(a) under the Exchange Act). Items in Original Report not identified above have not been modified in this Amendment. For convenience, this Amendment includes Items from the Original Report that have not been modified.Except as required for the restatement or as addressed in the Original Report, this Amendment is as of the period ended March 31, 2014 and the date of the Original Report and does not address subsequent eventsYou should read this Amendment in connection with the Company’s other filings with the SEC subsequent to the Original Filing. Restatement of Other Financial Statements In addition to this Amendment, we are concurrently filing an amendment to our Quarterly Reports on Form 10-Q for the quarters ended June 30, 2014 and September 30, 2014. We are filing amendments to such reports to restate our unaudited condensed consolidated financial statements and related financial information for the periods contained in those reports and to amend certain other Items within those reports consistent with the amendments set forth herein. Disclosure and Internal Control Considerations Management has assessed the effect of the restatement on the Company's internal control over financial reporting and disclosure controls and procedures and reports its conclusions in Part I, Item 4 of this Amendment. ULURU Inc. INDEX TO FORM 10-Q/A For the Three Months Ended MARCH 31, 2014 Page PART I FINANCIAL INFORMATION Item 1. Financial Statements. (Restated) 3 Condensed Consolidated Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 (audited) 3 Condensed Consolidated Statements of Operations (unaudited) for the three months ended March 31, 2014 and 2013 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2014 and 2013 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 35 Item 4. Controls and Procedures. (Revised) 35 PART II OTHER INFORMATION Item 1. Legal Proceedings. 35 Item 1A. Risk Factors. 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 36 Item 3. Defaults Upon Senior Securities. 36 Item 4. Mine Safety Disclosures. 36 Item 5. Other Information. 36 Item 6. Exhibits. 37 Signatures. 38 - 2 - Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements. (Restated) ULURU Inc. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2014 December 31, 2013 (Unaudited) (Audited) (As restated, see Note 1) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net Notes receivable and accrued interest, current portion Inventory Prepaid expenses and deferred charges Total Current Assets Property, Equipment and Leasehold Improvements, net Other Assets Intangible assets, net Investment in unconsolidated subsidiary Deferred financing costs, net Deposits Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued liabilities Accrued interest Convertible notes payable, net of unamortized debt discount, current portion Deferred revenue, current portion Total Current Liabilities Long Term Liabilities Deferred revenue, net of current portion Total Long Term Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock - $0.001 par value; 20,000 shares authorized; Preferred Stock Series A, 1,000 shares designated; no shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively Common Stock - $0.001 par value; 200,000,000 shares authorized; 23,588,110 and 18,871,420 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated(deficit) ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - Table of Contents ULURU Inc. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, (As restated, see Note 1) Revenues License fees $ $ Product sales, net Total Revenues Costs and Expenses Cost of goods sold Research and development Selling, general and administrative Amortization of intangible assets Depreciation Total Costs and Expenses Operating (Loss) ) ) Other Income (Expense) Interest and miscellaneous income Interest expense ) Equity in earnings (loss) of unconsolidated subsidiary Loss on early extinguishment of convertible note ) (Loss) Before Income Taxes ) ) Income taxes Net (Loss) $ ) $ ) Less preferred stock dividends ) Net (Loss) Allocable to Common Stockholders $ ) $ ) Basic and diluted net (loss) per common share $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - Table of Contents ULURU Inc. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (As restated, see Note 1) OPERATING ACTIVITIES : Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of intangible assets Depreciation Share-based compensation for stock and options issued to employees Share-based compensation for options issued to non-employees Equity in earnings (loss) of unconsolidated subsidiary Amortization of debt discount on convertible note ) Amortization of deferred financing costs Warrants issued (cancelled) for services ) Common stock issued for services Common stock issued for interest due on convertible note Loss on early extinguishment of convertible note Change in operating assets and liabilities: Accounts receivable ) Inventory Prepaid expenses and deferred charges ) Notes receivable and accrued interest Accounts payable ) ) Accrued liabilities ) Accrued interest Deferred revenue ) ) Total Net Cash Used in Operating Activities ) ) INVESTING ACTIVITIES : Purchase of property and equipment ) Net Cash Used in Investing Activities ) FINANCING ACTIVITIES : Proceeds from sale of common stock and warrants, net Proceeds from exercise of common stock warrants Repayment of principle due on convertible note ) Net Cash Provided by Financing Activities Net Increase (Decrease) in Cash ) Cash,beginning of period Cash,end of period $ $ SUPPLEMENTAL CASH FLOW DISCLOSURE: Cash paid for interest $ $ Non-cash investing and financing activities: Issuance of common stock for principle due on convertible note $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 5 - Table of Contents ULURU Inc. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1. COMPANY OVERVIEW AND BASIS OF PRESENTATION Company Overview ULURU Inc. (hereinafter “we”, “our”, “us”, “ULURU”, or the “Company”) is a Nevada corporation.We are a diversified specialty pharmaceutical company committed to developing and commercializing a broad range of innovative wound care and muco-adhesive film products based on our patented Nanoflex® and OraDiscTM technologies, with the goal of improving outcomes for patients, health care professionals, and health care payers. Basis of Presentation In the opinion of management, the accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“U.S. GAAP”) for interim financial information and with the instructions to Form 10-Q and include the accounts of ULURU Inc., a Nevada corporation, and its wholly-owned subsidiary, Uluru Delaware Inc., a Delaware corporation.They do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the Company’s financial position as of March 31, 2014 and the results of its operations for the three months ended March 31, 2014 and 2013 and cash flows for the three months ended March 31, 2014 and 2013 have been made. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, as well as disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting periods.Actual results may differ from those estimates and assumptions.These differences are usually minor and are included in our consolidated financial statements as soon as they are known.Our estimates, judgments, and assumptions are continually evaluated based on available information and experience. Because of the use of estimates inherent in the financial reporting process, actual results could differ from those estimates. All intercompany transactions and balances have been eliminated in consolidation. Operating results for the three months ended March 31, 2014 are not necessarily indicative of the results that may be expected for the year ending December 31, 2014. These condensed consolidated financial statements should be read in conjunction with the financial statements and notes thereto contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013, as filed with the Securities and Exchange Commission on March 31, 2014, including the risk factors set forth therein - 6 - Table of Contents Restatement of Prior Period Financial Statements In connection with the preparation of our consolidated financial statements for the year ended December 31, 2014, we determined that entries recorded in the Original Report reflecting a gain of $142,703 on the early extinguishment of the June 2012 Note on January 22, 2014 (as reflected in the Condensed Consolidated Statements of Operations), a loss of $410,873 relating to the issuance of common stock for the final conversion of the June 2012 Note that occurred on March 7, 2014 (as reflected in the Condensed Consolidated Balance Sheets and included under the caption “Additional paid-in capital”) and amortization of debt discount of $970 (as reflected in the Condensed Consolidated Statements of Operations and included under the caption “Interest expense”) did not properly take into account the effect of certain allocations of unamortized debt discount.In this Amendment, the Company corrects this error and the financial statement herein reflect a loss of $135,078 on the early extinguishment of June 2012 Note (as reflected in the Condensed Consolidated Statements of Operations), a loss of $234,042 relating to the issuance of common stock for the final conversion of the June 2012 Note (as reflected in the Condensed Consolidated Balance Sheets and included under the caption “Additional paid-in capital”) and amortization of debt discount of $(99,980) (as reflected in the Condensed Consolidated Statements of Operations and included under the caption “Interest expense”).After restatement, total Stockholders’ Equity, as of March 31, 2014, remains unchanged at $3,050,086. The following tables present the effects of the restatement on the previously issued financial statements presented herein. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, 2014 As previously reported As restated Adjustment Operating (Loss) ) ) Interest and miscellaneous income Interest expense ) Equity in earnings (loss) of unconsolidated subsidiary Gain (loss) on early extinguishment of convertible note ) ) (Loss) Before Income Taxes ) ) ) Income taxes Net (Loss) $ ) $ ) $ ) Less preferred stock dividends Net (Loss) Allocable to Common Stockholders $ ) $ ) $ ) Basic and diluted net (loss) per common share $ ) $ ) $ ) Condensed Consolidated Balance Sheet (Unaudited) As of March 31, 2014 As previously reported As restated Adjustment Common stock Additional paid-in capital Accumulated (deficit) Total Stockholders’ Equity Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, 2014 As previously reported As restated Adjustment Net (Loss) $ ) $ ) $ ) Amortization of debt discount on convertible note ) ) Gain (loss) on early extinguishment of convertible note ) Changes in operating assets and liabilities: Total Net Cash Used in Operating Activities ) ) - 7 - Table of Contents NOTE 2. SIGNIFICANT ACCOUNTING POLICIES The significant accounting policies used in preparation of these condensed consolidated financial statements for the three months ended March 31, 2014 are consistent with those discussed in Note 2 to the consolidated financial statements in our Annual Report on Form 10-K for the year ended December 31, 2013, as filed with the Securities and Exchange Commission on March 31, 2014. NOTE 3. THE EFFECT OF RECENTLY ISSUED ACCOUNTING STANDARDS There were no new accounting pronouncements adopted or enacted during the periods presented that had, or are expected to have, a material impact on our financial statements. NOTE 4. SEGMENT INFORMATION We operate in one business segment: the research, development and commercialization of pharmaceutical products.Our corporate headquarters in the United States collects product sales, licensing fees, royalties, and sponsored research revenues from our arrangements with external customers and licensees.Our entire business is managed by a single management team, which reports to the Chief Executive Officer. Our revenues are currently derived primarily from seven licensees for international activities and our domestic sales activities of Altrazeal®. Revenues per geographic area for the three months ended March 31 are summarized as follows: Revenues % % Domestic $ 9
